Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant’s election without traverse of Group III, Claims 21-29, in the reply filed on 02/26/21 is acknowledged.
Claim Interpretation
The phrase of “of a pre-cleaner housing of a pre-cleaner of an air filtration system” is understood as being directed to and further reciting the purpose or intended use of the claimed invention which does not result in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art do not limit the claim and do not distinguish over the prior art apparatus (or process). See, e.g., In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963); In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). If a prior art structure is capable of performing the intended use as recited in the claimed invention, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) and cases cited therein, as it has been held that the recitation of a new intended use for an old product does not make a claim to that old product patentable.  In 
In this view, the “pre-cleaner housing” and the “pre-cleaner” are unclaimed; thus, a “plurality of fins” is also unclaimed.
Therefore, the at least claim 21 has been interpreted as follows:
“A controller comprising: a sensor input circuit structured to receive a sensor feedback signal from a dust concentration sensor structured to indicate a concentration of dust entering an inlet; and a motor control circuit structured to: determine that an aspiration adjustment to increase an airflow through the pre-cleaner housing is needed to achieve proper pre-cleaning efficiency of the pre-cleaner based at least in part on the sensor feedback signal, and in response to determining that an aspiration adjustment to increase airflow through the pre-cleaner is needed, adjust a speed of a motor of a blower unit in fluid communication with the pre-cleaner housing to achieve the aspiration adjustment.”
It also noted that the phrase of “structured to: determine that an aspiration adjustment to increase an airflow through the pre-cleaner housing is needed to achieve proper pre-cleaning efficiency of the pre-cleaner based at least in part on the sensor feedback signal, and in response to determining that an aspiration adjustment to increase airflow through the pre-cleaner is needed, adjust a speed of a motor of a blower unit in fluid communication with the pre-cleaner housing to achieve the aspiration adjustment”, which are directed to a manner of operating disclosed reactor, it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21-26 and 28-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gomez et al (US 20150345439; hereinafter Gomez).
As regarding claim 21, Gomez discloses the claimed invention for a controller (102) comprising: a sensor input circuit (110 of figs. 2 and 5; [0049]) structured to receive a sensor feedback signal from a dust concentration sensor (110) structured to indicate a concentration of dust entering an inlet (34 of fig. 2); and a motor control circuit (104 of fig. 5) structured to: determine that an aspiration adjustment to increase an airflow through the pre-cleaner housing is needed to achieve proper pre-cleaning efficiency of the pre-cleaner based at least in part on the sensor feedback signal ([0050]-[0051]), and in response to determining that an aspiration adjustment to increase airflow through the pre-cleaner is needed, adjust a speed of a motor (70) of a 
As regarding claim 22, Gomez discloses all of limitations as set forth above.  Gomez discloses the claimed invention for an engine control module input circuit (102) structured to receive an engine operating parameter of an internal combustion engine (22) from an engine control module, the internal combustion engine receives cleaned air from the air filtration system ([0042]).
As regarding claim 23, Gomez discloses all of limitations as set forth above.  Gomez discloses the claimed invention for wherein the motor control circuit determines that an aspiration adjustment is needed is based at least in part on the engine operating parameter ([0042]).
As regarding claim 24, Gomez discloses all of limitations as set forth above.  Gomez discloses the claimed invention for wherein the engine operating parameter is a speed of the internal combustion engine ([0042]).
As regarding claim 25, Gomez discloses all of limitations as set forth above.  Gomez discloses the claimed invention for wherein the engine operating parameter is an intake air flowrate through the internal combustion engine ([0042]).
As regarding claim 26, Gomez discloses all of limitations as set forth above.  Gomez discloses the claimed invention for wherein the internal combustion engine powers a vehicle (10 of fig. 1 and [0023]).
As regarding claim 28, Gomez discloses all of limitations as set forth above.  Gomez discloses the claimed invention for wherein the motor control circuit (104) is further structured to supply electric power to the motor (70) to turn the motor on in 
As regarding claim 29, Gomez discloses all of limitations as set forth above.  Gomez discloses the claimed invention for wherein the motor control circuit is further structured to cut electric power to the motor to turn the motor off in response to determining that an aspiration assist through the pre-cleaner is no longer needed ([0050]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Gomez et al (US 20150345439; hereinafter Gomez) as applied to claim 26 above, and further in view of Andrews (US 6151549).

Andrews teaches a location system input circuit (42 of fig. 6) structured to receive location information from a location system (20) of the vehicle (10), the location information relating to a current location of the vehicle, wherein the motor control circuit determines that the aspiration adjustment to increase the airflow through the pre-cleaner housing is needed to achieve proper pre-cleaning efficiency of the pre-cleaner (202) is based at least in part on the location information (col 11 ln 45-50 and col 14 ln 30-45).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was made as taught by Andrews in order to enhance system performance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG H BUI whose telephone number is (571)270-7077.  The examiner can normally be reached on Monday-Friday 8:00 - 4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Insuk Bullock can be reached on (571) 272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DUNG H BUI/           Primary Examiner, Art Unit 1773